DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
With an increased convenience provided by using credit and debit cards, many consumers no longer carry fiat currency or other methods of payment that can be used offline.  However there are instances when a point of sale device does not have a working connection to a payment network which forces the consumer to cancel the transaction and has a negative effect on the consumer-merchant relationship.  Methods have been developed to increase the connectivity of point of sale devices to payment networks, however such methods often rely on improving connections between the merchant’s point of sale and the payment network for instances where the connection itself may cause the point of sale to go offline with the payment 
The instant claim achieves this by storing blockchain network identifiers in an IC card and POS terminal; receiving, by the IC card a plurality of blockchain network identifiers from the electronic point of sale device; validating, by the IC card, that at least one blockchain network identifier of the IC card corresponds to at least one of the plurality of blockchain network identifiers received from the POS terminal; and then performing a blockchain transaction between the IC card and POS terminal based on the network identifier of the IC card corresponding to at least one of the plurality of blockchain network identifiers received from the POS terminal.  
US 20150371224 A1 to Lingappa teaches a system and method for transferring digital currency between two payment entities utilizing a transaction message that includes: an address of the first payment entity; an address of the second payment entity; a transaction public key of the second payment entity; an amount of the digital currency; and a digital signature.  US 20160335628 A1 to Weigold teaches an IC card that stores digital currency for payment transactions.  US 20160358172 A1 to Ziat teaches a traditional payment network system that includes a POS terminal that sends a list of AID to a mobile device and the mobile device responds with the AID that are supported in the list.  US 20160026993 A1 to Kang teaches a 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.S./Examiner, Art Unit 3685     

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685